Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is made by and
between W&R Corporate LLC (“W&R” or “Company”) and Wendy J. Hills (“Employee”)
(collectively, the “Parties”).

WHEREAS, the Parties to this Agreement recognize that W&R and/or various of the
Company Affiliates referenced herein, have employed Employee as their Chief
Legal Officer, Executive Vice President, General Counsel and Secretary; that
Employee and W&R mutually wish to end Employee’s employment relationship with
W&R and all other associations with W&R and any Company Affiliates in an
amicable and cooperative manner; that Employee agreed to enter into this
Agreement in exchange for the consideration detailed herein; that W&R has agreed
to enter into this Agreement in exchange for certain releases and other
considerations as detailed herein; and that without any admission as to fault,
liability, or wrongdoing or as to the validity of the other party’s positions,
the Parties to this Agreement desire to forever resolve and compromise any and
all Claims, as defined herein, that Employee has, or may have, against Company,
Waddell & Reed Financial, Inc., and each of those entities’ parents,
subsidiaries, affiliates, and affiliated mutual funds, as well as all of those
entities’ current or former insurers, directors, officers, fiduciaries,
employees (in their representative and/or individual capacities), agents,
successors, assigns, employee benefit plans, related corporations, and any and
all other entities affiliated with or related to them (collectively, “Company
Affiliates”).

NOW, THEREFORE, in consideration of the promises, agreements, and releases in
this Agreement, Employee and W&R agree to resolve all issues and controversies
that exist between them, including any future effects of the alleged acts,
omissions, and events, as follows:

1.    In connection with Employee’s separation from service and in exchange for
the consideration provided by Employee under this Agreement, including her
execution thereof, W&R agrees as follows, subject to other terms of this
Agreement, including, but not limited to, this Agreement becoming effective as
provided below:

(a)Employee’s employment shall end effective April 17, 2018 (the “Separation
Date”).

 

(b)Employer shall pay Employee an initial separation payment in the amount of
$300,000, less applicable deductions and withholdings (“Initial Separation
Pay”).  The Initial Separation Pay will be made in a single lump sum payment, by
direct deposit in accordance with existing bank instructions on file with the
Company, within thirty (30) days of the Effective Date of this Agreement, as
defined herein.

 

(c)Company will also make available for Employee outplacement services
commensurate with Employee’s position responsibilities as of the Separation Date
through a provider of Company’s choice, which may be initiated by Employee
following the Effective Date of this Agreement through contacting the Company’s
Human Resources Department. The service must commence within 90 days of the
Effective Date of this Agreement and run continuously





1

--------------------------------------------------------------------------------

 



 

from the date Employee first contacts the Company’s Human Resources Department
to initiate such services.

2.    In exchange for Employee executing and complying with both this Agreement
and the release attached hereto as Exhibit A (the “ADEA Release”), and for not
timely revoking the ADEA Release in accordance with its terms:

(a)Employer shall pay Employee a second separation payment in the amount of
$300,000, less applicable deductions and withholdings (“Supplemental Separation
Pay”).  Employee shall receive the Supplemental Separation Pay, by direct
deposit in accordance with existing bank instructions on file with the Company
within thirty (30) days of the ADEA Release Effective Date, as defined in the
ADEA Release. Neither the Initial Separation Pay nor the Supplemental Separation
Pay is eligible compensation under the Waddell & Reed Financial, Inc. 401(k) and
Thrift Plan or under the Waddell & Reed Financial, Inc. Retirement Income Plan.

 

(b)Upon approval by the Waddell & Reed Financial, Inc. Compensation Committee,
86,950 unvested shares of restricted stock awarded to Employee pursuant to
provisions of the Waddell & Reed Financial, Inc. Restricted Stock Award
Agreements Employee entered into with Waddell & Reed Financial, Inc. under the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan, as amended and
restated, shall be vested and all transfer restrictions thereon shall lapse upon
the first business day following the ADEA Release Effective Date, as defined in
the ADEA Release (the “Restricted Stock Award Vesting”). Compensation associated
with this vesting shall be treated as ordinary income, subject to applicable
deductions and withholdings, and is not eligible compensation under the Waddell
& Reed Financial, Inc. 401(k) and Thrift Plan or under the Waddell & Reed
Financial, Inc. Retirement Income Plan.

 

(c)Employee’s ability to receive and/or participate in any Company or Company
Affiliates provided compensation plan or benefit plan ceases as of the
Separation Date or alternatively, where a plan exists, is subject to the terms
and conditions in each Plan as summarized and described in the Summary of
Benefits, attached hereto as Exhibit B and incorporated by reference. The
Summary of Benefits, attached hereto as Exhibit B, is for summary purposes only.

3.    In connection with Employee’s separation of employment and in exchange for
the consideration provided by Company under this Agreement, Employee agrees as
follows:

(a)The payments and benefits provided by Company under this Agreement are
adequate consideration for Employee’s entering into this Agreement and are in
excess of anything to which Employee is legally entitled.

(b)Upon the Effective Date of this Agreement, as defined herein, to the maximum
extent permitted by law, and except as otherwise provided for within this

 





2

--------------------------------------------------------------------------------

 



 

Agreement, Employee, as of the Effective Date, on behalf of herself and all of
her heirs, family members, beneficiaries, affiliates, administrators,
successors, assigns, and executors (collectively, the “Releasors”) RELEASES AND
FOREVER DISCHARGES Company, each and all of the Company Affiliates, and each and
all other parties mentioned or referenced in the WHEREAS clause of this
Agreement (collectively, all of the foregoing, the “Released Parties”), from any
and all causes of action, claims, actions, rights, judgments, obligations,
damages, demands, accountings, or liabilities of any kind or nature
(collectively, “Claims”), whether  known or unknown, suspected or unsuspected,
that Employee or any of the other Releasors now holds or owns or has at any time
held or owned against any of the Released Parties, through the Effective Date of
this Agreement to the maximum extent permitted by contract or law. Employee
acknowledges and agrees that the Claims released under this Agreement include
any and all Claims Employee or any of the other Releasors now holds or owns or
has at any time held or owned against the Released Parties related to any and
all contract or other Claims arising from or related to any employment-related
or other association agreements entered into by Employee and any of the Released
Parties, to the maximum extent permitted by law. Employee, on behalf of herself
and all of the other Releasors, further acknowledges and agrees that this
release of Claims specifically includes, but is not limited to, any and all
contract claims; wage and hour claims, including, but not limited to, those
arising under the Equal Pay Act and similar state laws; any and all claims for
race, sex, national origin, religious, disability, or age discrimination,
harassment, and/or retaliation under Title VII of the Civil Rights Act of 1964
(as amended), the Civil Rights Act of 1991, 42 U.S.C. §1981, the Americans with
Disabilities Act (as amended), the Rehabilitation Act, the Genetic Information
Nondiscrimination Act, the Kansas Act Against Discrimination, the Kansas Age
Discrimination in Employment Act, the Kansas Wage Payment Act, the Kansas
Minimum Wage and Maximum Hours Law, the Kansas Constitution, any and all
applicable Missouri state civil rights, wage and hour, and employment laws
(including but not limited to Missouri Human Rights Act, Mo. Rev. Stat. §
213.010 et seq., Missouri Equal Pay Act, Mo. Rev. Stat. § 290.400 et seq.,
Missouri Wage Payment Act, Mo. Rev. Stat. § 290.010 et seq., Missouri
Merchandising Practices Act., Mo. Rev. Stat. § 407.913 et seq.), any unlawful
employment practices and anti-discrimination and anti-harassment laws, and any
and all other statutes, regulations, and/or ordinances that address equal
employment opportunity; any and all other statutory claims, including but not
limited to claims under the Family Medical Leave Act, the Occupational Safety
and Health Act, the Employment Retirement Income Security Act (as amended)
(“ERISA”), the National Labor Relations Act, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), 42 U.S.C. § 1983, 42 U.S.C. § 1988, the
Sarbanes-Oxley Act of 2002, the Internal Revenue Code of 1986; any and all
common law claims; any and all whistleblowing claims; any and all tort claims,
including but not limited to any and all claims for tortious interference with
business expectancy, outrage, negligent infliction of emotional distress,
defamation, retaliation,

 





3

--------------------------------------------------------------------------------

 



 

and/or wrongful discharge in violation of public policy; any and all public
policy claims; any and all claims under any federal and/or state Constitution,
any and all claims under any federal, state and/or local common law, and any and
all claims under any Company and/or Company Affiliates policy or practice,
including but not limited to any claims regarding any bonus, health, stock
incentive, retirement, and/or benefit plans of Company and/or Company
Affiliates.

(c)The foregoing Release does not include any claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §621 et seq., or
any claims that cannot be released or waived by law, nor does it preclude
Employee from filing a charge or complaint with, or participating in an
investigation or proceeding conducted by, any Government Agencies, as defined
herein; provided, however, that Employee and the other Releasors are releasing
and waiving the right to seek or accept any compensatory damages, back pay,
front pay, or reinstatement remedies for Employee or the other Releasors
personally with respect to any and all Claims released in this Agreement; and
further provided that nothing herein shall restrict Employee’s right to receive
an award for information provided to the U.S. Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934, as amended.

(d)Between April 12, 2018 and April 17, 2018 (referred to herein as the
“Transition Period”), solely as requested by Waddell & Reed Financial, Inc.’s
Chief Executive Officer, Employee shall assist in the transition of duties
Employee performs and the transfer of knowledge Employee holds regarding Company
and Company Affiliates business. Employee agrees that, at all times during the
Transition Period, Employee shall act in the best interests of Company and
Company Affiliates and comply with applicable Company and/or Company Affiliates
policies. Employee understands and agrees that Employee’s failure to cooperate
fully and reasonably with all requested transition activities during the
Transition Period and/or any material failure to act as required herein shall
operate as a revocation of the offer of compensation and benefits set forth in
Paragraphs 1–3 of this Agreement.

(e)Upon reasonable request by the Company, Employee will cooperate with Company
upon request with regard to any matter involving Company, any matter involving
any of the Company Affiliates, or any other matter that arose during Employee’s
employment or other association, including but not limited to, participating in
the investigation, prosecution, or defense of any matter, and truthfully
answering questions regarding matters within Employee’s knowledge, provided
Company shall reimburse Employee for any reasonable travel and out-of-pocket
expenses incurred in providing such participation at its request, the purpose of
which reimbursement is to avoid cost to Employee and not to influence Employee’s
testimony.  Company's request for reasonable cooperation shall take into
consideration (i) Employee's personal and business





4

--------------------------------------------------------------------------------

 



 

commitments, and (ii) the amount of notice provided to Employee by Company.

(f)Employee expressly agrees that, effective as of the Separation Date, Employee
has ceased providing services to Company and any Company Affiliates, and, except
for Employee’s salary through the Separation Date and as otherwise explicitly
provided for herein, Employee is not entitled to receive any compensation or
benefit from Company or Company Affiliates. Employee expressly agrees that,
except as otherwise provided in this Agreement and any relevant Exhibit(s)
hereto (which are incorporated by reference herein), no additional payments or
other consideration are appropriate or due to Employee for any reason, and that
Employee has received all compensation and leave due and owing to Employee
relating to any employment or other relationship with Company, or any express or
implied contract, including without limitation, all wages, commissions, bonuses,
incentive pay, retention bonus, sick pay and vacation pay, and any form of leave
from Company and/or any Company Affiliates.  Nothing in this Agreement shall
interfere with Employee's ability to receive the Class A common stock dividend
payable on shares of unvested restricted stock on May 1, 2018 to all
shareholders of record as of April 10, 2018.

(g)Employee received this Agreement and all Exhibits hereto on or about April
12, 2018. Employee acknowledges that Company advised/hereby advises Employee
that she has at least twenty-one (21) days from the date Employee received this
Agreement and the Exhibit (s) hereto to consider the terms of the Agreement
(including all Exhibits). However, in no event may Employee sign this Agreement
before the first calendar day following the Separation Date or after May 3,
2018.  Employee agrees that this is a reasonable period of time to consider
whether to enter into this Agreement, and that Employee has had adequate
opportunity to consider the terms of the Agreement and consider whether to enter
into the Agreement. Employee should return the signed Agreement to Company,
ATTN: Chief Human Resources Officer, 6300 Lamar Avenue, Overland Park, Kansas
66202. Employee further acknowledges that Employee has requested and received
from Company any information that Employee believes is needed to make a knowing
and voluntary release of all claims.  If Employee fails to execute this
Agreement after the Separation Date and on or before May 3, 2018, then this
Agreement and offers made in it are revoked.

(h)Company advised/hereby advises Employee to consult with independent legal
counsel before executing this Agreement, including but not limited to the
RELEASE AND WAIVER OF CLAIMS in Paragraphs 3(b) – 3(c).

(i)As of the Effective Date of this Agreement, as defined herein, and except as
provided for in Paragraph 4, or otherwise in this Agreement, Employee agrees she
(1) has not suffered a work-related injury not properly disclosed to Company;
(2) has not knowingly exercised any actual or apparent authority by





5

--------------------------------------------------------------------------------

 



 

or on behalf of Company and/or any Company Affiliates that Employee has not
specifically disclosed to Company except in the course and scope of Employee’s
proper duties; (3) has not knowingly entered into any agreements, whether
written or otherwise, with any of Company or Company Affiliates’ employees
(current and former) and/or third parties that could legally bind Company or any
Company Affiliates (except in accordance with her authorized role and
responsibilities while at the Company); and (4) subject to the rights outlined
in Paragraph 4, below, has no actual knowledge of any Company or Company
Affiliates’ noncompliance with regulatory, or other legal obligation, including
by any Company or Company Affiliates’ personnel, that has not already been
reported and was within the scope of her job duties.

(j)Employee acknowledges that, as a result of Employee’s employment relationship
and other associations with Company and/or Company Affiliates, Employee acquired
or may acquire Confidential Information, as defined herein, of a special and
unique nature and value relating to Company and/or Company Affiliates’ matters.
Except as otherwise provided for within this Agreement, Employee will not remove
from Company or directly or indirectly communicate, divulge, or use, for any
purpose, whether for Employee’s benefit, for the benefit of any third party, or
otherwise, any confidential or proprietary information concerning Company
business and/or Company Affiliates’ business known to or obtained by Employee in
any capacity or role, including, but not limited to, Company and Company
Affiliates’ operations, sales product processes, services, materials, policies,
and the manner in which they are developed, marketed, and/or provided, marketing
and value added materials, fee sharing arrangements and the nature of Company
and/or Company Affiliates’ economic relationships with other firms or financial
intermediaries, Company or Company Affiliates’ compensation schedules,
information regarding Company or Company Affiliates’ personnel matters, policies
and procedures, non-public Company business and/or financial information,
information related to any internal investigation or auditing process, employee,
contractor or associated persons lists, account lists, client lists, client
account and contact information, proprietary products, proprietary commission
information, proprietary supervisory information, Company or Company Affiliates’
research, agreements, systems, procedures, manuals, passwords, passcodes or
similar mechanisms for gaining access to any computer, computer system, computer
network, computer data, or any other electronic data storage device or any data
contained therein, proprietary information, technology information, information
regarding the nature of Company and Company Affiliates’ information technology
systems and location of proprietary electronic data, strategic plans of Company
and any Company Affiliates, software licenses granted to Company or Company
Affiliates, authorization keys provided to Company or Company Affiliates,
identity of W&R personnel, attorney-client privileged information, attorney work
product-privileged information, attorney-client confidences, and any and all
such other information regarded  as trade secrets and/or confidential
and/or proprietary information by Company, by Company Affiliates, and/or under
any





6

--------------------------------------------------------------------------------

 



 

applicable law, regulation, rule, and/or ethical guideline (collectively,
“Confidential Information”).

(k)To the extent Employee is compelled to disclose any Confidential Information,
as defined herein, by a court of competent jurisdiction, then Employee agrees to
give Company’s Chief Human Resources Officer as much notice as is reasonably
practicable before such disclosure in the event Company wishes to intervene to
protect its rights under this Agreement.

(l)Employee agrees as follows:

(1)Company and Company Affiliates’ relationships with their employees,
contractors and business associates are among W&R’s most important assets.

(2)For a period of one year from April 17, 2018 (the “Restricted Period”),
Employee will not, as examined from an objective viewpoint, directly or
indirectly, whether for Employee’s benefit or for the benefit of a third party,
(1) participate in the solicitation, recruitment, hiring or contracting as an
employee or engaging as an independent contractor any employee, contractor,
sales assistant or agent of Company and/or any Company Affiliates,  or (2)
induce or attempt to induce any such persons to terminate, or in any way
interfere with, the contractual or other relationship between Company and/or any
Company Affiliates and any such persons.

(3)For a period of one year from April 17, 2018, Employee will take no action to
knowingly interfere with Company and/or Company Affiliates’ operation of
business or management of personnel.

(4)Employee represents and agrees that, as of the date of her signature on this
Agreement, she has not engaged in any conduct that would violate Paragraphs
3(l)(1) – (3).

(m)Employee will not at any time use Confidential Information for any purpose
whatsoever.  In addition, Employee acknowledges that, as former General Counsel
for Company, Employee owes ongoing fiduciary duties to Company and/or Company
affiliates, including but not limited to, her ongoing ethical obligations,
including without limitation those relating to the attorney-client privilege,
work product doctrine, client confidences, and conflicts of interest. Employee
acknowledges and agrees that she will not, and is not authorized to, waive any
attorney-client or other applicable privilege on behalf of Company and/or any
Company Affiliates.

(n)Except as otherwise provided in this Agreement, Employee agrees not in any
way to disparage, denigrate, defame, or speak negatively of the Company, any
Company Affiliates (as defined herein and specifically including Company
and Company Affiliate employees and agents in their representative and
individual





7

--------------------------------------------------------------------------------

 



 

capacities), or any Released Parties, and agrees not to make or solicit any
comments, statements, or the like to the media or to others, including claims
against the entities, their agents, or representatives that may be considered
derogatory, defamatory, or detrimental to the good name or reputation of the
above-mentioned parties. Likewise, Company agrees that it shall direct in
writing C-Suite officers of Waddell & Reed Financial, Inc. as of the Effective
Date of this Agreement, and the employees who are the Company’s appointed media
and investment relations contacts as of the Effective Date of this Agreement,
that while they are employed or affiliated with Company and while they are
acting in an official capacity on behalf of Company or Company Affiliates, they
should not (i) disparage, denigrate, defame, or speak negatively of Employee in
any way, or (ii) make or solicit any comments, statements, or like to the media
or to others, that may be considered derogatory, defamatory, or detrimental to
Employee’s good name or reputation.

(o)Employee agrees following April 12, 2018, Employee will no longer be
authorized to access any of Company or Company Affiliates’ offices, facilities,
or systems, including but not limited to Company or Company Affiliates’
computers, systems, email systems, applications, servers, workstations,
operating systems, databases, accounting systems, network infrastructure,
software, programs, and any documentation, data or property contained within or
in connection with any network infrastructure or systems listed herein. Employee
agrees that any unauthorized attempt to access or any actual access of the
network infrastructure, systems or data described herein following the
Employee’s separation of service would be damaging to Company and/or Company
Affiliates.

(p)Employee agrees not to aid in or encourage any person or entity in connection
with any lawsuit or other adversarial proceeding against Company or any Company
Affiliates.  Employee also agrees not to participate in any lawsuit or other
adversarial proceeding against Company or any Company Affiliates for matters
arising in connection with events occurring, in whole or in part, prior to
Employee’s Separation Date, to the maximum extent permitted by law.

 

(q)To the extent Employee has not already done so, Employee shall, before the
Effective Date of this Agreement, return all of Company’s and Company
Affiliates’ property in Employee’s possession or control, including but not
limited to any Confidential Information, any Company and/or Company Affiliates
issued credit card, Company and/or Company Affiliates’ equipment, identification
badges, reports, client lists, training and supervisory manuals, documents,
records, notebooks, computers, laptops, projectors, scanners, computer disks,
cellular phones, smartphones, tapes, electronic storage devices, and similar
repositories of or documents containing any Confidential Information, including
all existing copies, abstracts, and summaries thereof, without retaining any
access to any such property or documents (either in paper or digital form).

 





8

--------------------------------------------------------------------------------

 



 

 (r)To the extent Employee has not already done so, Employee agrees within
thirty (30) days of the Separation Date, to submit any and all business expense
reimbursement requests, including supporting documentation.  Employee shall be
reimbursed for any reasonable, legitimate, outstanding business expenses in
accordance with Company and/or Company Affiliates’ policies. Employee
understands that expenses not timely and properly submitted in accordance with
this Paragraph shall not be subject to reimbursement by Company. Employee
further agrees within fourteen (14) days of the Separation Date to make payment
for any outstanding personal expenses incurred on any Company or Company
Affiliates issued credit card, and hereby represents that any and all such
personal expenses have been paid as of the date the Employee has executed this
Agreement. If any personal expenses (or other pending debts) have not been paid
as of the date Employee executes this Agreement, then Employee’s signature on
this Agreement expressly authorizes Company to deduct any pending unpaid
personal expenses or any other pending debts owed to Company or any Company
Affiliates from the Initial Separation Pay and/or Supplemental Separation Pay
until paid in full. Employee acknowledges that the amount of Initial Separation
Pay and/or Supplemental Separation Pay referenced herein shall be reduced by the
amount of any deduction authorized in this Paragraph.

(s)Employee represents and warrants there are no existing or outstanding
attorneys’ liens or other liens that are not extinguished or satisfied by the
execution of this Agreement. Employee agrees to indemnify and hold harmless
Company and/or any Company Affiliates, for any liability in connection with such
liens.

(t)In accordance with applicable law, nothing herein shall restrict Employee
from, or expose Employee to criminal or civil liability under federal or state
trade secret law for, (i) directly or indirectly sharing, in confidence, without
notice to Company, any information regarded by Company or any Company Affiliate
as trade  secrets (except information protected by Company or Company Affiliates
attorney-client or work product privilege), with an attorney or with any
federal, state, or local government agencies or officials, for the purpose of
investigating or reporting a suspected violation of law, (ii) disclosing trade
secrets in a complaint or other document filed in a lawsuit or other
proceedings, provided that the filing is made under seal, or (iii) in connection
with any retaliation lawsuit filed by Employee for reporting a suspected
violation of law, disclosing trade secrets to Employee’s attorney or using trade
secrets in the retaliation court proceeding, provided that documents containing
trade secrets are filed under seal and trade secrets are not otherwise disclosed
except pursuant to court order.

4.    Nothing in this Agreement is intended to limit, restrict or interfere with
Employee’s ability to file a charge or complaint with the U.S. Securities and
Exchange Commission, the Financial Industry Regulatory Authority, Inc.
(“FINRA”), the Equal Employment Opportunity Commission, or any other federal,
state or local governmental or law enforcement agency, commission or self-

 





9

--------------------------------------------------------------------------------

 



 

regulatory organization (“Government Agencies”). Moreover, nothing in this
Agreement is intended to limit, restrict or interfere with Employee’s right to
engage in any protected activity, including but not limited to communicating
with, providing (without notice to Company) documentation or information to,
testifying before, or otherwise participating in any investigation or proceeding
conducted by or held before Government Agencies. Moreover, nothing herein shall
restrict Employee’s right to receive an award for information provided to the
U.S. Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended.

5.    The Parties further agree as follows:

(a)Unless specified herein, this Agreement (including Exhibits A and B hereto)
constitutes the entire agreement between Employee and Company with respect to
the matters contemplated hereby. No modification or waiver of any provision of
this Agreement will be valid unless in writing and signed by Employee and an
officer of Company. Further, in entering into this Agreement, the Parties did
not rely on any promise or agreement not included in this Agreement.

(b)Except as set forth in Paragraph 5(e), nothing herein, including Section 3(b)
and the ADEA Release, shall impact Employee, Company and/or Company Affiliates’
rights under the IndemnificationAgreement entered into between Employee and
Waddell & Reed Financial, Inc. as of November 13, 2009 (the "Indemnification
Agreement") and any coverage Employee may continue to have under Company’s or
Company Affiliates’ Directors and Officers insurance policies, certificate of
incorporation or bylaws. Nothing in this agreement shall be construed to waive
Employee’s rights under the Indemnification Agreement.

(c)This Agreement is severable. If any provision of this Agreement, other than
Paragraph 3(b), is declared unenforceable, void, invalid, or voidable, then the
Parties intend that the validity, legality, and enforceability of the remaining
provision of this Agreement shall in no way be affected or impaired, and the
remaining provision of this Agreement shall remain valid and enforceable as
written, to the fullest extent permitted by law.

(d)Unless otherwise preempted by federal law, and where permitted by applicable
law, this Agreement shall be construed in accordance with the laws of the State
of Kansas, regardless of any conflict of laws provision.

(e)In consideration of the payments, benefits, and releases outlined in this
Agreement, and to the maximum extent permitted by applicable law, the Parties
agree to arbitrate any dispute, claim or controversy that may arise between
Employee and Company and/or any Company Affiliates arising out of this
Agreement, Employee’s employment or other association with Company, or the
Indemnification Agreement.

 





10

--------------------------------------------------------------------------------

 



 

 (1)Unless otherwise mandated by FINRA, any arbitration initiated herein shall
be held pursuant to the JAMS Employment Arbitration Rules & Procedures (and no
other rules), which are currently available at
http://www.jamsadr.com/rules-employment-arbitration, but shall not be
administered by JAMS unless (i) expressly agreed to by the Parties, and/or (ii)
the Parties are unable to reach an agreement as to arbitrator selection.  The
Parties agree that in any dispute arising under the Indemnification Agreement,
the Parties shall use a mutually acceptable arbitrator with experience applying
Delaware law.

(2)Notwithstanding, and to the extent permitted by applicable law, any party may
file an action in a court of competent jurisdiction for the sole and limited
purpose of seeking temporary injunctive relief. A party initiating such
temporary injunctive relief pursuant to this Paragraph must also simultaneously
initiate an arbitration seeking permanent injunctive relief in accordance with
Paragraph 5(e). Such arbitration action shall be stayed pending completion of
the temporary injunctive relief proceedings. Any decision rendered by a court of
competent jurisdiction granting or denying temporary injunctive relief is
binding on all parties and shall also be recognized and given full force and
effect in the arbitration proceedings.

(3)The Parties further agree that any binding arbitration award rendered may be
entered as a judgment in any court of competent jurisdiction.

(4)To the maximum extent permitted by applicable law, all claims brought under
this binding arbitration agreement shall be brought in the individual capacity
of Employee or the Company. This binding arbitration agreement shall not be
construed to allow or permit the consolidation or joinder of other claims or
controversies involving any other employees or associated persons, or permit
such claims or controversies to proceed as a class action, collective action, or
any similar representative action. By signing this agreement, the Parties
expressly waive any substantive or procedural rights that they may have to bring
an action on a class, collective, representative or other similar basis.
Likewise, any arbitrator selected by the Parties hereto is without authority or
jurisdiction to arbitrate a dispute as a class, collective, or representative
action; however, all issues concerning enforceability of this provision will be
decided by the arbitrator in accordance with applicable law, as will any claim
heard pursuant to this Paragraph. In the event that a class, collective, or
representative action is filed in court, the Parties agree that this Agreement
regarding the arbitration of individual claims may be enforced.

(5)If for any reason this provision is declared unenforceable regarding any
dispute arising out of or related to this Agreement or Employee’s employment or
association with the Company, to the maximum extent

 





11

--------------------------------------------------------------------------------

 



 

permitted by applicable law, the Parties expressly, knowingly, and voluntarily
waive any right to a trial by jury on any such dispute, and further agree that
any such action shall be brought in the federal or state courts situated in
Kansas, regardless of the state of residence of any party to such action.
Through this waiver, the Parties agree that any trial in a court of law on any
such dispute is to be a bench trial (i.e., determined exclusively and solely by
the Court, not a jury).

(f)In the event of a breach of any provision of this Agreement by Employee,
Company shall be entitled immediately to cease and terminate the performance of
its obligations under this Agreement, as set out in Paragraphs 1 and 2, without
relieving Employee of the performance of Employee’s obligations under this
Agreement, to the maximum extent permitted by applicable law.

(g)Neither the existence of this Agreement nor anything in this Agreement shall
constitute an admission of any liability on the part of Company or any Company
Affiliates, which expressly deny any and all such liability. Neither the
existence of this Agreement nor anything contained in this Agreement shall be
construed as rendering Employee a “prevailing party” for purposes of awarding
attorneys’ fees.

(h)To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) to the extent that this Agreement constitutes a “nonqualified deferred
compensation plan” as such term is defined in Code Section 409A, and this
Agreement shall be construed and applied in a manner consistent with this
intent. In this regard, each payment made under this Agreement shall be treated
as a separate payment and the right to a series of installment payments under
this Agreement is to be treated as a right to a series of separate payments. Any
reimbursements under this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be subject to the
following additional rules: (i) no reimbursement of any such expense shall
affect Employee’s right to reimbursement of any such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all,
promptly but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement
shall not be subject to liquidation or exchange for any other benefit. The
payments and benefits payable to Employee under this Agreement shall be
construed as exempt from Section 409A to the maximum possible extent. Except as
described  above, Company makes no representations regarding the taxation of the
payments and benefits provided under this Agreement (and the manner in which
such payments and benefits are reported to Employee or an appropriate taxing
jurisdiction by Company is not intended to be such a representation) and in no
event shall Company or any Company Affiliate be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by
Employee on account of the payments and benefits provided under this Agreement
(including taxes, penalties, interest or other





12

--------------------------------------------------------------------------------

 



 

expenses resulting from non-compliance with Section 409A of the Internal Revenue
Code or excise taxes imposed by Section 4999 of the Internal Revenue Code).

(i)Company’s or Employee's failure to exercise any of its rights under this
Agreement with regard to a breach of this Agreement shall not be construed as a
waiver of such breach, nor shall it prevent Company or Employee from later
enforcing strict compliance with any and all promises in this Agreement.

(j)This Agreement will be binding on and inure to the benefit of Employee and
Employee’s heirs, administrators, representatives, executors, successors, and
assigns, and will be binding on and inure to the benefit of Company, Company
Affiliates, and those entities’ successors and assigns.

(k)This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which shall constitute together one
and the same Agreement. Any party to this Agreement may execute this Agreement
by signing any such counterpart. PDF, facsimile, and other true and correct
copies of this Agreement shall have the same force and effect as originals
hereof.

6.    This Agreement will become effective, binding, enforceable, and
irrevocable on the date it is signed by both Employee and an officer of the
Company (the “Effective Date”). For avoidance of doubt, following the Effective
Date, this Agreement will remain enforceable, binding, and irrevocable
regardless of whether Employee executes the ADEA Release (and, if Employee does
so, regardless of whether Employee timely revokes the ADEA Release); provided
that if Employee does not timely execute the ADEA Release (or if Employee timely
revokes the ADEA Release after signing it) she will not receive the
consideration set forth in Paragraph 2 of this Agreement.  If Employee fails to
execute this Agreement on or before May 3, 2018, then this Agreement and all
offers made herein shall be null and void.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated below.

For Employee:

BY SIGNING BELOW, I SPECIFICALLY AGREE THAT I HAVE READ THE FOREGOING AGREEMENT,
THAT I FULLY UNDERSTAND EACH AND EVERY PROVISION OF THIS AGREEMENT, INCLUDING
BUT NOT LIMITED TO THE RELEASE OF ALL CLAIMS AND THE ARBITRATION PROVISION
CONTAINED WITHIN IT, THAT I HAVE HAD AN





13

--------------------------------------------------------------------------------

 



 

OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING ABOUT THIS AGREEMENT,
THAT I AM COMPETENT TO MANAGE MY BUSINESS AND PERSONAL AFFAIRS, THAT I
VOLUNTARILY AND KNOWINGLY ASSENT TO ALL THE TERMS AND CONDITIONS IN THIS
AGREEMENT, AND THAT I AM VOLUNTARILY, FREELY AND KNOWINGLY EXECUTING IT WITHOUT
ANY COERCION OR DURESS.

Date:

 

4/18/18

/s/ Wendy J. Hills

 

 

 

WENDY J. HILLS

 

 

 

 

For Company:

 

 

 

Date:

 

4/18/18

/s/ Philip J. Sanders

 

 

 

W&R CORPORATE LLC

 

 

 



14

--------------------------------------------------------------------------------

 



EXHIBIT A

ADEA RELEASE

In exchange for the payments and other consideration provided to Wendy J. Hills
(“Employee”) under the Separation Agreement and Release of All Claims between
Employee and W&R Corporate LLC and its affiliates (the “Separation Agreement”),
to which this ADEA Release is an Exhibit, and as a precondition to Employee’s
receipt of the payments and other consideration set forth in Paragraph 2
thereof, Employee hereby agrees as follows. All capitalized terms utilized but
not defined herein shall have the same meanings ascribed to them in the
Separation Agreement:

 

1.Employee hereby waives and releases any and all Claims that she or any of the
other Releasors had, have, or might have against any of the Releasees under the
Age Discrimination in Employment Act of 1967 (“ADEA”) (29 U.S.C. § 626, as
amended)(a law that prohibits discrimination on the basis of age) and Older
Workers Benefit Protection Act, whether such Claims are known to Employee or
unknown to Employee, whether they are vested or contingent, whether they are
suspected or unsuspected, and whether they are concealed or hidden, arising from
the beginning of the world through the ADEA Release Effective Date (as defined
below). Except as provided below, Employee agrees that neither she nor any of
the other Releasors will initiate or cause to be initiated on her behalf any
lawsuit or arbitration alleging that any of the Releasees violated the ADEA or
any other law governing age discrimination.

 

2.For avoidance of doubt, the foregoing Release does not include any claims that
cannot be released or waived by law, nor does it prohibit Employee or any of the
other Releasors from filing a charge or complaint with or participating in an
investigation or proceeding conducted by any Government Agencies (including but
not limited to the Equal Employment Opportunity Commission); provided, however,
that Employee and the other Releasors are releasing and waiving the right to
seek or accept any compensatory damages, back pay, front pay, or reinstatement
remedies for Employee or the other Releasors personally with respect to any and
all Claims released in this ADEA Release; and provided further that nothing
herein shall restrict Employee’s right to receive an award for information
provided to the U.S. Securities and Exchange Commission pursuant to Section 21F
of the Securities Exchange Act of 1934.

 

3.Employee acknowledges that by Employee executing this Agreement, Employee and
the other Releasors are waiving and releasing any and all legal rights and
claims they may have under the ADEA and all other federal, state and local laws
regarding age discrimination,  whether those claims are currently known to
Employee or hereafter discovered. However, nothing in the foregoing is intended
to limit or restrict Employee’s right to challenge the validity of this
Agreement as to claims and rights asserted under the ADEA or Employee’s right to
enforce the Agreement. Employee further agrees that in the event she or any of
the other Releasors brings any ADEA Claims against any of the Releasees, or in
the event they seek to recover monetary or other compensation against any of the
Releasees through any ADEA Claim brought by a governmental agency on their
behalves, this ADEA Release shall serve as a complete defense to such Claims.

 

4.In accordance with the ADEA and the Older Workers Benefit Protection Act,
Employee understands that her release of ADEA claims is subject to the following
special procedures: Employee will have twenty-one (21) days from the date of her
receipt of this ADEA Release to consider the provisions of the Separation
Agreement and this ADEA Release and execute this ADEA Release. To the extent
Employee executes this ADEA Release prior to the end of this twenty-one (21) day
period, Employee hereby knowingly and voluntarily waives the remainder of this
twenty-one (21) day period.  Employee further acknowledges that Company
advised/hereby advises Employee that she may revoke her execution of this





i

--------------------------------------------------------------------------------

 



 

ADEA Release within seven (7) days of signing it (the “Revocation Period”) by
providing written notice to the Company’s Chief Human Resources Officer, at 6300
Lamar Avenue, Overland Park, Kansas 66202, crackers@waddell.com, (tel.)
913.236.1903, by email (with “read” receipt) or overnight delivery (via UPS or
FedEx, with confirmation of delivery).  Employee may not revoke her acceptance
of this Agreement after the Revocation Period closes.

 

5.If Employee does not revoke this ADEA Release within seven (7) days from the
date she executes it, this ADEA Release will become fully binding, effective,
and enforceable on the eighth (8th) calendar day after the day she executes it
(the “ADEA Release Effective Date”). For avoidance of doubt, should Employee
fail to timely execute this ADEA Release, or should she timely revoke this ADEA
Release after signing it, (A) she shall receive the payments and benefits set
forth in Paragraph 1 of the Separation Agreement, (B) the Company’s and Company
Affiliates’ obligations under Paragraph 2 of the Separation Agreement shall be
null and void and of no force or effect, and (C) the remainder of the Separation
Agreement shall remain binding, enforceable, and irrevocable.

 

6.By signing below, Employee acknowledges and agrees that she (i) has carefully
read and fully understands all of the provisions of the Separation Agreement
(including this ADEA Release), (ii) knowingly and voluntarily agrees to all of
the terms set forth in the Separation Agreement (including this ADEA Release);
(iii) knowingly and voluntarily agrees to be legally bound by the Separation
Agreement (including this ADEA Release); (iv) has been advised to consult with
an attorney prior to signing this Separation Agreement (including this ADEA
Release); (v) has been represented by competent counsel, Sanford Heisler Sharp,
LLP, in connection with the negotiation and execution of the Separation
Agreement (including this ADEA Release); (vi) has full power to release her and
the other Releasors’ ADEA Claims as set forth herein; and (vii) has not assigned
any such Claims to any individual or to any corporation, partnership or any
other entity or organization.

 

7.This Exhibit A shall be part of the Separation Agreement and, once executed,
may be enforced in accordance with the terms of the Separation Agreement.
Employee understands that once the Separation Agreement becomes effective, it
will remain effective and irrevocable regardless of whether this ADEA Release is
timely executed (or, if it is executed, regardless of whether it is timely
revoked); provided that if Employee does not timely execute the ADEA Release (or
if Employee timely revokes the ADEA Release after signing it) she will not
receive the consideration set forth in Paragraph 2 of the Separation Agreement.
Employee further understands that if she and/or the Company fail to timely
execute the Separation Agreement, then the Separation Agreement (including this
ADEA Release) will be null and void.

 

To confirm Employee’s understanding of, and agreement to the terms of this ADEA
Release, and to execute it, she has signed and dated it below:

 

 

Date:

 

4/18/18

/s/ Wendy J. Hills

 

 

 

WENDY J. HILLS

 

 



ii

--------------------------------------------------------------------------------

 



 

EXHIBIT B

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

SUMMARY OF BENEFITS

 

This exhibit is provided for your convenience.  The information included in this
exhibit is intended to summarize the impact of your termination of employment on
your benefits under the Company and Company Affiliate benefit plans.  Every
effort has been made to ensure that this information is accurate.  This exhibit
is not meant to be a complete description of the plans, nor is it meant to
interpret, extend or change the plan provisions or related contracts in any
way.  If there is a conflict between this exhibit and the plans, the plan
provisions control your right to benefits.  Copies of the plan documents are
available upon request.

 

Vacation Days

Any accrued but unused 2018 vacation time will be paid on your last regular
paycheck.

 

401(k) and Thrift Plan

If you participate in the Waddell & Reed Financial, Inc. 401(k) and Thrift Plan
(the “401(k) Plan”), your eligibility to participate terminates on your
Separation Date.  Additionally, Separation Pay is not included in compensation
under the 401(k) Plan.  A distribution packet will be mailed to you from the
recordkeeper, One America, after your Separation Date. Distribution of your
401(k) Plan account will be made in accordance with the 401(k) Plan terms.  For
questions concerning the 401(k) Plan, please see the summary plan description or
contact the Benefits Department by email at Benefits@Waddell.com.

 

Pension Plan

If you participate in the Waddell & Reed Financial, Inc. Retirement Income Plan
(the “Pension Plan”), your eligibility to participate and accrue benefits
terminated on September 30, 2017, the date the Pension Plan was frozen.  You
must be a participant and vested to receive a retirement benefit under the
Pension Plan.  To become a participant you must complete one year of
service.  To become vested you must complete 5 years of service or attain the
age of 65 prior to terminating employment.  You may commence a reduced
retirement benefit any time after the age of 55 if you have 10 years of service,
otherwise you must wait to commence your retirement benefits until the age of
65.  If you are entitled to a Pension Plan benefit, you will receive more
information after your Separation Date.  Distributions of Pension Plan benefits
will be made in accordance with the Pension Plan.  For questions concerning the
Pension Plan, please see the summary plan description or contact the Benefits
Department by email at Benefits@Waddell.com.

 

Medical, Dental, and Vision

If you participate in the medical, dental or vision benefit programs, your
coverage terminates on the last day of the month in which your Separation Date
occurs.  You may elect to continue your coverage under COBRA.

 





i

--------------------------------------------------------------------------------

 



 

COBRA:

A COBRA election notice and election form will be sent to you after you lose
coverage.  We have outsourced COBRA administration to The Taben Group.  If you
have any questions, you may contact the Taben Group at 800.675.7341 or by email
at TabenCustomerService@taben.com.

 

Employee Assistance Program (EAP)

Your coverage under the EAP generally terminates on your Separation Date, unless
you elect COBRA continuation coverage.  However, EAP benefits are currently
available for free for up to 90 days after your Separation Date.

 

Wellness Plan (Vitality)

Any wellness premium discount/incentive will be discontinued on your Separation
Date.

 

Health Care Flexible Spending Account (FSA)

If you participate in the FSA, your participation in the FSA terminates on the
last day of the month in which your Separation Date occurs.  However, if your
FSA account is underspent when your coverage ends, you may elect COBRA
continuation coverage for your FSA through the end of the calendar year in which
your Separation Date occurs.  If you continue coverage through the end of the
calendar year in which your Separation Date occurs, eligible expenses incurred
during the grace period (i.e., January 1 through March 15 of the following
calendar year) will also be eligible for reimbursement.  If you do not continue
coverage only eligible expenses incurred through your coverage ending date will
be eligible for reimbursement.  You will have until May 31 of the following
calendar year to request reimbursement of eligible expenses from your FSA.  To
review your account balance, please contact ASI Flex at 800-659-3035 or visit
the ASI Flex website at www.asiflex.com.

 

Dependent Care Flexible Spending Account Program (DCAP)

If you participate in the DCAP, your participation in the DCAP terminates on the
last day of the month in which your Separation Date occurs.  You may request
reimbursement for eligible expenses incurred through the end of the calendar
year in which your Separation Date occurs and during the grace period ending on
March 15 of the following year.  You will have until May 31 of the following
calendar year to request reimbursement of eligible expenses.  To review your
account balance, please contact ASI Flex at 800-659-3035 or visit the ASI Flex
website at www.asiflex.com.

 

Health Savings Account (HSA)

If you participate in the HSA, your participation in the HSA terminates on the
last day of the month in which your Separation Date occurs.  After you lose
eligibility to contribute to your HSA, you may continue to use your funds to pay
for qualified medical expenses.  You may make new contributions to your HSA if
you enroll in a high deductible health plan.  If you enroll in Medicare, you
cannot contribute to your HSA.  For questions about your HSA, please contact UMB
at 813.474.4472 or 866.520.4472 or visit their website at https://hsa.umb.com.

 

Transportation and Parking

If you participate in the transportation and parking benefits program, your
participation in the program terminates on your Separation Date.  You must
submit claims for reimbursement of qualified transportation expenses from your
account within 45 days after your Separation Date.  Any remaining balance in
your account will be forfeited after your Separation Date, subject to the
reimbursement





ii

--------------------------------------------------------------------------------

 



 

deadline.  To review your account balance, please contact ASI Flex at
800-659-3035 or visit the ASI Flex website at www.asiflex.com.

 

Life & Accidental Death and Dismemberment (AD&D)

Your coverage under the life and AD&D program terminates on your Separation
Date.  You may continue your life insurance coverage, but not AD&D coverage,
subject to the time limits and other requirements specified under the
plan.  Therefore, if you would like to continue your coverage you should request
to continue coverage as soon as possible after your Separation Date.  To
continue your coverage contact The Hartford customer service at 877.320.0484 and
reference the Waddell & Reed Group Policy #402833 or email the Waddell & Reed
Benefits Department at Benefits@Waddell.com.

 

Long Term Disability (LTD)

If you participate in the LTD program, your coverage under the LTD program
terminates on your Separation Date.   You may not continue LTD coverage.

 

Voluntary Insurance Programs

The voluntary insurance programs include the critical illness benefit program,
long-term care benefit program, supplemental life benefit program and the
supplemental LTD benefit program.  If you participate in the voluntary insurance
programs, your coverage terminates on your Separation Date or as otherwise
provided by your individual policy.  Payroll deductions for the voluntary
insurance programs will continue through your last regular paycheck.  However,
you may continue your coverage, subject to the time limits and other
requirements specified under the program and your individual policy.  Therefore,
if you would like to continue your coverage you should request to continue
coverage as soon as possible after your Separation Date.  To continue your
coverage contact the following providers, as applicable:

 

·



For the Critical Illness Benefit Program contact Aflac customer service at
800.433.3036.

·



For the Long-Term Care Benefit Program contact MetLife customer service at
800.929.1492 option 5.

·



For the Supplemental Life Insurance Program contact Minnesota Life customer
service at 866.293.6047.

·



For the Supplemental LTD Benefit Program contact MetLife customer service at
800.929.1492 option 5.

 

If you wish to cancel any of the above mentioned benefits, you must submit a
written cancellation request to Human Resources.

 

iii

--------------------------------------------------------------------------------